—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Cooperman, J.), rendered August 11, 1995, convicting him of attempted murder in the second degree (two counts) and assault in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant claims that the trial court’s Allen charge (see, People v Allen, 164 US 492) coerced the jury into returning a verdict and was an insufficient response to a juror’s note indicating that she was being pressured by other members of the jury. This argument is unpreserved for appellate review as the defense counsel neither requested a specific charge nor objected to the Allen charge on the specific grounds the defendant now raises (see, People v Perdomo, 204 AD2d 358; People v Velez, 150 AD2d 514, 515). In any event, the defendant’s claims are meritless.
The defendant’s claim of ineffective counsel is similarly without merit. Viewing the defense counsel’s performance in its entirety, in conjunction with the evidence, the law, and the circumstances of the case, the defendant enjoyed meaningful representation at all stages of the trial (see, People v Baldi, 54 NY2d 137, 147; see also, People v Johnson, 184 AD2d 732, 733; People v Blackman, 173 AD2d 482, 483; People v Badia, 159 AD2d 577, 579).
The defendant’s remaining claims are either unpreserved for appellate review or without merit. Bracken, J. P., O’Brien, Thompson and Altman, JJ., concur.